DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an additive manufacturing device, classified in B33Y30/00 and 219/121.18.
II. Claims 19-24, drawn to a method, classified in B33Y10/00 and 219/121.17.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In the instant case, the apparatus can be used to do only one of cutting, melting, marking, etc. without performing the other steps/aspects of the method.
Restriction for examination purposes as indicated is proper because all these inventions
listed in this action are independent or distinct for the reasons given above and there would be a
serious search and/or examination burden if restriction were not required because at least one of the following reason(s) apply:
a. separate classification
b. separate status in the art
c. a different field of search (as defined in MPEP §808.02)
d. if the prior art applicable to one invention would likely not be applicable to another invention,
e. the inventions are likely to raise different non-prior art issues under 35 USC §101

Applicant is advised that the reply to this requirement to be complete must include
(i) an election of an invention to be examined even though the requirement may be traversed
(37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and specifically
point out supposed errors in the restriction requirement, the election shall be treated as an
election without traverse. Traversal must be presented at the time of election in order to be
considered timely. Failure to timely traverse the requirement will result in the loss of right to
petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate
which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing the
inventions to be obvious variants or clearly admit on the record that this is the case. In either
instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the
inventorship must be amended in compliance with 37 CPR 1.48(b) if one or more of the
currently named inventors is no longer an inventor of at least one claim remaining in the
application. Any amendment of inventorship must be accompanied by a request under 37 CPR
l.48(b) and by the fee required under 37 CPR l.17(i).
The examiner has required restriction between product or apparatus claims and process
claims. Where applicant elects claims directed to the product/apparatus, and all

include all the limitations of the allowable product/apparatus claims should be considered for
rejoinder. All claims directed to a nonelected process invention must include all the limitations
of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus
claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CPR l.104. Thus, to be allowable, the
rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C.
101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an
otherwise proper restriction requirement between product/apparatus claims and process claims
may be maintained. Withdrawn process claims that are not commensurate in scope with an
allowable product/apparatus claim will not be rejoined. See MPEP § 82l.04. Additionally, in
order for rejoinder to occur, applicant is advised that the process claims should be amended
during prosecution to require the limitations of the product/apparatus claims. Failure to do so
may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761